In an action based upon an instrument for the payment of a sum of money only, defendants appeal from a judgment of the Supreme Court, Nassau County, entered May 13, 1974, which granted plaintiffs’ motion for summary judgment in lieu of a complaint (CPLR 3213). Judgment reversed, without costs, and motion denied. Even though the contentions of defendants are most tenuous, there is sufficient indicated to warrant a trial. Shapiro, Acting P. J., Christ and Munder, JJ., concur; Cohalan and Brennan, JJ., dissent and vote to affirm.